Citation Nr: 0016926	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-05 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder as secondary to service-connected hemorrhoids, 
status post hemorrhoidectomy.

2.  Entitlement to service connection for a prostate 
disorder, to include a urinary disorder, as secondary to 
service-connected hemorrhoids, status post hemorrhoidectomy.

3.  Entitlement to an increased evaluation for hemorrhoids, 
status post hemorrhoidectomy, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to January 
1955.

The current appeal arose from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO granted an increased 
evaluation to 10 percent for hemorrhoids, status post 
hemorrhoidectomy and denied entitlement to service connection 
for neck and back disorders, and denied entitlement to 
service connection for benign prostatic hyperplasia with 
prostatism and urinary incontinence and major depression, 
both as secondary to hemorrhoids, status post 
hemorrhoidectomy.

In October 1997, the RO denied entitlement to service 
connection for an ear disorder, tinnitus, and a dental 
disorder.  The veteran did not submit a notice of 
disagreement as to this determination.  Thus these claims are 
not otherwise considered part of the current appellate 
review.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals (the Board), received in April 1998, he withdrew the 
claims of entitlement to service connection for neck and back 
disorders.  Thus, those claims are no longer on appeal and 
will not be discussed in the decision.

In December 1998 and November 1999, the RO denied entitlement 
to service connection for residuals of laryngeal cord tumor 
on a direct basis and as secondary to tobacco use in service, 
and for nicotine dependence.  The veteran did not submit a 
notice of disagreement as to either of these determinations.  
Thus these claims are not otherwise considered part of the 
current appellate review.

In November 1999, the RO affirmed the denials of entitlement 
to service connection for a urological disorder and 
depression as secondary to hemorrhoids, status post 
hemorrhoidectomy.

In March 2000, the RO affirmed the determinations previously 
entered.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the evidentiary record shows the veteran reports 
he has been receiving treatment since September 1995 at the 
VA Domiciliary in White City, Oregon.  He states that the 
medical treatment reports contain relevant information 
pertaining to the issues prepared and certified for appellate 
review.  In November 1996 a VA physician acknowledged that 
the veteran was initially seen in September 1995 for 
evaluation.  The records pertaining to the veteran's 
treatment at the White City VA facility have not been 
associated with the claims file.  As VA has been placed on 
notice of the existence of relevant evidence, it is incumbent 
upon VA to obtain the relevant medical evidence.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the Board is deferring adjudication of the 
issues prepared and certified for appellate review pending a 
remand of the case to the RO for further development as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should request and associate 
with the claims file legible copies of 
the veteran's complete treatment reports 
at the VA Domiciliary in White City, 
Oregon, beginning in September 1995.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for a psychiatric 
disorder and a prostate disorder 
including a urinary disorder as secondary 
to service-connected hemorrhoids, and an 
increased evaluation for hemorrhoids.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final action warranted.  No action is 
required by the veteran until he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


